DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed 10/26/2021; Claims 1 – 6 and 12 – 16 are pending.  Claims 7 – 11 have been withdrawn.
	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 6 and 12 – 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Is the claimed invention a statutory category of invention?
Claim 1 is directed to an adaptive testing system (Step 1, Yes).  

Step 2A, Prong 1: Does the claim recite an abstract idea?
The limitation of steps: 
determines an estimated ability …  wherein the estimation engine determines an estimated ability by: determining an initial estimated ability based on an item response vector, by step 1 … repeating steps 2, 3 and 4 … the authoring tool automatically updates the test questions in response as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  This type of mental process can be practically performed in the human mind, and is in fact performed in the human mind on a daily basis.   For example, a teacher adjusts the difficulty level of the question based on the estimated the ability level a computer performing these steps does not take the claim limitation outside of the mental processes grouping.  Thus, the claim recites a mental process (Step 2A, Prong 1: yes).
The Revised Guidance provides that "[c]ertain methods of organizing human activity" including "managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)" are abstract ideas. 84 Fed. Reg. 50, 52.   Claim 1 recite a mental processes and “managing personal managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” at least to the extent that, a teaches managing activities (delivering and administering a test) of another person (a student) could have collected data from the test.   The teacher may mentally and/or using pen and paper to calculate an estimated / revised ability value based on an item response vector (opinion/judgement).  Finally, the teacher may mentally update the test questions based on the aggregated calibrated response. 

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Per the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim as a whole integrates the recited judicial exception into a practical application of that exception, a claim is not "directed to" a judicial exception. Alternatively, a claim that does not integrate a recited judicial exception into a practical application is directed to the exception. Evaluating whether a claim integrates an abstract idea into a practical application is performed by a) identifying whether there are any additional elements recited in the claim beyond the abstract idea, and b) evaluating those additional elements individual and in combination to determine whether they integrate the abstract idea into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Exemplary considerations indicative that an additional element (or combination of elements) may have or has not been integrated into a practical application are set forth in the 2019 PEG
With respect to the instant claims, 
Claim 1 recites the additional elements of:  (claim 1) a computer-implemented includes a computer to implement the following components: a user interface, an item delivery and data collection system, an estimated engine, a non-transitory storage medium, an authoring tool.  The computer is recited at a high level of generality.  
See originally filed specification, para. [0100]: “The computer processor and algorithm for conducting aspects of the methods of the present invention may be housed in devices that include desktop computers, scientific instruments, hand-held devices, personal digital assistants, phones, a non-transitory computer readable medium, and the like” and [0101]: “accessing data obtained via a user's smartphone, smart device, tablet, iPad®, iWatch®, or other device and transmit that information via a telecommunications, WiFi, or other network option to a location, or other device, processor, or computer which can capture or receive information and transmit”.  
Claim 4 recites the additional elements of “the nontransitory storage medium is at least one of: a mobile device memory, a database, a server, a cloud-based storage medium, and a portable nontransitory storage device”. 
Claim 6 recite the additional elements of “the user interface is at least one of: an interactive screen; a display screen; a computer monitor; a cloud-based interface; a touch sensitive interactive whiteboard, and a mobile screen”.  
See originally filed specification, para. [0100]: “The terms computer memory and computer memory device refer to any storage media readable by a computer processor. Examples of computer memory include, but are not limited to, RAM, ROM, computer chips, digital video discs, compact discs, hard disk drives and magnetic tape. Also, computer readable medium refers to any device or system for storing and providing information, e.g., data and instructions, to a computer processor, DVDs, CDs, hard disk drives, magnetic tape and servers for streaming media over networks” and [0071]: “The item is then displayed 1415, e.g., on a computer monitor or display screen, mobile device screen, television screen, or other display device”.  
It is apparent that this additional element is recited as generic, or part of generic devices, performing generic functions of gathering data and generic computer output (display). The claim only CyberSource, 654 F.3d at 1370 (reiterating "that mere '[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory."' (alterations in original) (quoting In re Grams, 888 F.2d 835, 840 (Fed. Cir. 1989))); Parker v. Flook, 437 U.S. 584, 590, 596-98 (1978) (the Supreme Court decided that adjusting an alarm limit according to a mathematical formula was "postsolution activity" and insufficient to confer eligibility); Apple, 842 F.3d at 1241-42 (the Federal Circuit has held that printing menu information constituted insignificant post solution activity). Consistent with those decisions, the MPEP identifies "gathering data" as an example of insignificant pre-solution activity and also identifies printing "to output a report" (i.e., user interface, display screen, monitor…etc.) as an example of insignificant post-solution activity. MPEP § 2106.05(g). The 2019 Eligibility Guidance, identifies "add[ing] insignificant extra-solution activity to the" abstract idea as an example of when an abstract idea has not been integrated into a practical application. The claim does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a "particular machine" to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)). See 84 Fed. Reg. at 55. Rather, claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception(s).

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite as per the preamble that the method is “adaptive”; generated “using an item delivery and data collection 
Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. 
Applicant argues:
Claim 1 specifically recites, inter alia, a user interface, an item delivery and data collection system, an estimation engine; and an authoring tool, wherein the item delivery and data collection system administers a test via the user interface and collects data from a test administration, inputting the data to the estimation engine which determines an estimated ability, and storing the estimated ability in the nontransitory storage medium, and wherein the authoring tool is a database for maintaining questions to which an initial question is uploaded and after receiving a specified number of responses calibrated and automatically updated based on aggregated responses. See, Specification [048] to [056]. The various features, including the authoring tool, provide for a practical application.
The Office respectfully disagrees.  It is apparent that this additional element is recited as generic, or part of generic devices, performing generic functions of gathering data and generic computer output (display). The claim only generically recites the use of the additional element which does not meaningfully limit the claim. Further, the instant Specification does not describe the claimed computers in such a way as to indicate that they are anything other than generic computer elements performing their generic function of gathering data, which is insignificant extra-solution activity. See, e.g., CyberSource, 654 F.3d In re Grams, 888 F.2d 835, 840 (Fed. Cir. 1989))); Parker v. Flook, 437 U.S. 584, 590, 596-98 (1978) (the Supreme Court decided that adjusting an alarm limit according to a mathematical formula was "post-solution activity" and insufficient to confer eligibility); Apple, 842 F.3d at 1241-42 (the Federal Circuit has held that printing menu information constituted insignificant post solution activity). Consistent with those decisions, the MPEP identifies "gathering data" as an example of insignificant pre-solution activity and also identifies printing "to output a report" (i.e., user interface, display screen, monitor…etc.) as an example of insignificant post-solution activity. MPEP § 2106.05(g). The 2019 Eligibility Guidance, identifies "add[ing] insignificant extra-solution activity to the" abstract idea as an example of when an abstract idea has not been integrated into a practical application. The claim does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a "particular machine" to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)). See 84 Fed. Reg. at 55. Rather, claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception(s).

Applicant argues:
The various portions of the system do more than just routine processes, and instead provide an AI system, involving machine learning, which provides a new application and improvement to the capability with an autonomous testing system. See, e.g., Trading Techs Intl., Inc. v. CQF, Inc., 675 F.App'x 1001 (Fed. Cir. 2017). This improves the computer technology and system. Claim 1, as amended previously, provides specific steps as shown explicitly in the claim text (and described in the Specification), which permit a more efficient and accurate autonomous testing or evaluation system, which solves the specific problem of inefficient, non-learning systems and/or the need for a user to manage evaluations. The present claims cover an improved and more efficient system, as indicated by the steps previously amended into Claim 1. 
The Office respectfully disagrees.  First, the argument is not commensurate with the scope of the claim as there is no requirement of AI system or machine learning.  Second, that the computer is used to do a manual process (mental process for some calculation based on claimed formulas) more efficiently and/or faster is not a technological improvement. See Bancorp Servs., L.L. C. v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278-79 (Fed. Cir. 2012) ("the fact that the required calculations could be performed more efficiently ... does not materially alter the patent eligibility of the claimed subject matter ... the computer simply performs more efficiently what would otherwise be accomplished manually."); see also Intellectual Ventures I LLCv. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 ("our precedent is clear that merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea").  Third, the alleged improvement in administers a test via the user interface, storing the estimated ability in a non-transitory storage medium and authoring tool is a database, is not a technological improvement, but an improvement in providing information and storing information, an abstract idea. See Trading Techs., 921 F .3d at 13 84 ("The claims are focused on providing information to traders in a way that helps them process information more quickly, ... not on improving computers or technology").

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715